IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

CHRISTOPHER THOMPSON,
Plaintiff,
CASE NO. CV418-300

Vie

JDL INVESTMENTS, LLC, d/b/a
Houlihan’s, and HOULIHAN’S,

Defendants.

SS a sia esa esa a esa esas esa es

 

ORDER
Before the Court is the parties’ Stipulation of Dismissal.

(Doc. 15...) Pursuant to Federal Rule of Civil Procedure

Mw

41(a) (1) (A) (ii), a plaintiff may dismiss an action by filing “a

stipulation of dismissal signed by all parties who have appeared.”
As requested by the parties, this action is DISMISSED WITH
PREJUDICE. Each party shall bear its own costs and attorneys’ fees.
The Clerk of Court is DIRECTED to close this case.

SO ORDERED this Te. day of September 2019.

Le7

WILLIAM T. MOORE, JR.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
